As filed with the Securities and Exchange Commission on July 19, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012 – May 31, 2013 ITEM 1. REPORT TO STOCKHOLDERS. SEMPER SHORT DURATION FUND PERFORMANCE CHARTS AND ANALYSIS MAY 31, 2013 1 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS MAY 31, 2013 Principal Security Description Rate Maturity Value Asset Backed Obligations - 23.1% $ Aames Mortgage Trust, Series 2002-2 A2 (a) % 03/25/33 $ Access Group, Inc. (b) 12/27/32 Access Group, Inc. (b)(c) 09/25/37 Access Group, Inc., Series 2(b) 05/25/29 Access Group, Inc., Series 2013-1 A (b)(d) 02/25/36 Ameriquest Mortgage Securities, Inc. Asset-Backed Pass-Through Certificates, Series 2004-R11 A2 (b) 11/25/34 Amortizing Residential Collateral Trust, Series 2002-BC4 A (b) 07/25/32 Argent Securities, Inc. Asset-Backed Pass-Through Certificates, Series 2004-W9 A2 (b) 06/26/34 Banc of America Commercial Mortgage Trust, Series 2007-3 A3 (b) 06/10/49 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2004-6 A4 (b) 12/10/42 Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2005-1 A4 (b) 11/10/42 Bear Stearns Asset Backed Securities Trust, Series 2002-2 A1 (b) 10/25/32 Bear Stearns Asset Backed Securities Trust, Series 2003-ABF1 A (b) 01/25/34 Bear Stearns Commercial Mortgage Securities Trust, Series 2003-T12 B (b) 08/13/39 Centex Home Equity Loan Trust, Series 2003-A AF4 (a) 12/25/31 Citigroup Commercial Mortgage Trust, Series 2006-C4 A2 (b) 03/15/49 COMM Mortgage Trust, Series 2011-THL A (d) 06/09/28 Countrywide Home Equity Loan Trust, Series 2006-HW 2A1B (b) 11/15/36 Credit Suisse Commercial Mortgage Pass-Through Certificates, Series 2006-C2 A2 (b) 03/15/39 Credit Suisse First Boston Mortgage Securities Corp., Series 1997-C1 F (b)(d) 06/20/29 Educational Services of America, Inc., Series 2013-1 A (b)(c)(d) 02/26/29 Greenwich Capital Commercial Mortgage Trust, Series 2003-C2 A4 01/05/36 Greenwich Capital Commercial Mortgage Trust, Series 2004-GG1 A7 (b) 06/10/36 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2005-LDP3 A3 08/15/42 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP9 A2 05/15/47 JP Morgan Chase Commercial Mortgage Securities Trust, Series 2007-CB18 A3 06/12/47 See Notes to Financial Statements. 2 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS MAY 31, 2013 Principal Security Description Rate Maturity Value $ LB-UBS Commercial Mortgage Trust, Series 2005-C7 A3 (b) % 11/15/30 $ Merrill Lynch Mortgage Trust, Series 2003-KEY1 A4 (b) 11/12/35 Merrill Lynch Mortgage Trust, Series 2006-C2 A2 (b) 08/12/43 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-3 A3 (b) 07/12/46 Morgan Stanley Capital I Trust, Series 2004-HQ4 A7 04/14/40 Morgan Stanley Capital I Trust, Series 2006-T23 A2 (b) 08/12/41 Morgan Stanley Capital I Trust, Series 2007-HQ12 A2FL (b) 04/12/49 Morgan Stanley Re-remic Trust, Series 2011-KEYA A1 (d) 12/19/40 Saxon Asset Securities Trust, Series 2004-1 A (b) 03/25/35 SLM Private Education Loan Trust, Series 2012-C A1 (b)(d) 08/15/23 SLM Private Education Loan Trust, Series 2012-E A1 (b)(d) 10/16/23 SLM Private Education Loan Trust, Series 2013-A A1 (b)(d) 08/15/22 South Carolina Student Loan Corp. (b) 01/25/41 Structured Asset Securities Corp. Mortgage Pass-Through Certificates, Series 2002-HF1 A (b) 01/25/33 U.S. Education Loan Trust IV, LLC, Series 2007-1A 1A3 (b)(d) 09/01/22 Wachovia Bank Commercial Mortgage Trust, Series 2005-C21 A4 (b) 10/15/44 Wachovia Bank Commercial Mortgage Trust, Series 2006-C25 A3 (b) 05/15/43 WaMu Mortgage Pass Through Certificates, Series 2002-AR2 A (b) 02/27/34 Total Asset Backed Obligations (Cost $8,898,810) Corporate Non-Convertible Bonds - 0.0% Norfolk Southern Corp. (Cost $4,142) 09/17/14 Municipal Bonds - 24.1% Alaska - 0.6% Alaska Housing Finance Corp. 06/01/33 Florida - 1.3% Capital Trust Agency, Inc. 12/01/26 Lee Memorial Health System 04/01/27 Georgia - 0.6% Georgia Housing & Finance Authority 12/01/24 Indiana - 0.4% Indiana Housing & Community Development Authority 07/01/27 Kentucky - 2.6% Kentucky Housing Corp. 11/01/41 Maine - 2.2% Maine State Housing Authority 11/15/22 Maryland - 0.4% Maryland Community Development Administration 09/01/25 Massachusetts - 1.3% Massachusetts Housing Finance Agency 12/01/20 Minnesota - 1.3% Minnesota Housing Finance Agency 03/01/43 New Hampshire - 1.5% New Hampshire Housing Finance Authority 07/01/23 See Notes to Financial Statements. 3 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS MAY 31, 2013 Principal Security Description Rate Maturity Value $ New Hampshire Housing Finance Authority % 07/01/34 $ New Jersey - 2.4% New Jersey Housing & Mortgage Finance Agency 11/01/18 New Jersey Housing & Mortgage Finance Agency 11/01/24 North Carolina - 0.7% North Carolina Housing Finance Agency 07/01/38 Ohio - 0.3% Ohio Housing Finance Agency 09/01/35 Ohio Housing Finance Agency 09/01/38 Oregon - 1.4% State of Oregon Housing & Community Services Department 01/01/24 State of Oregon Housing & Community Services Department 01/01/42 Pennsylvania - 1.9% Pennsylvania Housing Finance Agency 04/01/23 Pennsylvania Housing Finance Agency 10/01/23 Pennsylvania Housing Finance Agency 10/01/25 Rhode Island - 2.5% Rhode Island Housing & Mortgage Finance Corp. 04/01/20 Rhode Island Housing & Mortgage Finance Corp. 10/01/20 Rhode Island Housing & Mortgage Finance Corp. 10/01/24 Tennessee - 0.6% Tennessee Housing Development Agency 01/01/17 Texas - 1.8% $ Barbers Hill Independent School District 02/15/15 Bexar County Housing Finance Corp. 10/01/39 Wisconsin - 0.3% Wisconsin Housing & Economic Development Authority 04/01/20 Total Municipal Bonds (Cost $9,466,201) U.S. Government & Agency Obligations - 52.1% Interest Only Bonds - 0.5% U.S. Small Business Administration, Series 2004-P10A 1 02/01/14 U.S. Small Business Administration, Series 2009-P10A 1 02/10/19 Mortgage Securities - 34.6% FHLMC, Series 129, Class H (c) 03/15/21 FHLMC, Series 3823, Class GA 01/15/26 FHLMC, Series 3834, Class GA 03/15/26 FHLMC, Series 3845, Class NA 04/15/25 FHLMC, Series 4024, Class KP 03/15/42 FHLMC, Series 4135, Class BQ 11/15/42 FNMA, Series 2010-118, Class DJ 10/25/39 FNMA, Series 2010-137, Class MC 10/25/38 FNMA, Series 2010-34, Class JD 09/25/37 FNMA, Series 2012-8, Class LP 08/25/21 FNMA, Series 2012-80, Class HD 01/25/42 FNMA, Series 2013-14, Class PB 03/25/43 GNMA II Pool #MA0456 10/20/42 GNMA II Pool #MA0528 11/20/42 GNMA REMIC Trust, Series GNR 2013-68 (c) 06/16/53 GNMA, Series 2004-108, Class AB (b) 12/16/32 GNMA, Series 2004-12, Class BA 08/16/32 See Notes to Financial Statements. 4 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS MAY 31, 2013 Principal Security Description Rate Maturity Value $ GNMA, Series 2008-55, Class WT (b) % 06/20/37 $ GNMA, Series 2009-105, Class A 12/16/50 GNMA, Series 2009-71, Class A 04/16/38 GNMA, Series 2009-75, Class LC 10/20/38 GNMA, Series 2010-14, Class QP 12/20/39 GNMA, Series 2010-144, Class DK 09/16/39 GNMA, Series 2011-86, Class B 02/16/41 GNMA, Series 2012-123, Class A 07/16/46 GNMA, Series 2012-143, Class XC 12/16/27 GNMA, Series 2013-12, Class AB 11/16/52 GNMA, Series 2013-15, Class AC 08/16/51 GNMA, Series 2013-37, Class ED 05/20/39 GNMA, Series 2013-46, Class AB 08/16/42 GNMA, Series 2013-46, Class AC (b) 03/16/46 Small Business Administration Participation Certificates, Series 2009-10E 1 09/01/19 Small Business Administration Participation Certificates, Series 2012-10E 1 09/01/22 U.S. Treasury Securities - 17.0% U.S. Treasury Note 06/30/13 U.S. Treasury Note 11/30/13 U.S. Treasury Note 12/15/13 U.S. Treasury Note 12/31/13 U.S. Treasury Note 01/15/14 U.S. Treasury Note 07/31/14 U.S. Treasury Note 07/31/14 U.S. Treasury Note 10/15/14 U.S. Treasury Note 11/15/14 U.S.Treasury Note 10/15/13 Total U.S. Government & Agency Obligations (Cost $20,278,217) Total Investments - 99.3% (Cost $38,647,370)* Total Investments - 99.3% (Cost $38,647,370)* $ Other Assets & Liabilities, Net – 0.7% Net Assets – 100.0% $ FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association LLC Limited Liability Company (a) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of May 31, 2013. (b) Variable rate security. Rate presented is as of May 31, 2013. (c) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $1,742,871 or 4.5% of net assets. (d) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $3,495,279 or 9.0% of net assets. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. The following is a summary of the inputs used to value the Fund’s investments as of May 31, 2013. Level 1 Level 2 Level 3 Total Assets Investments At Value Asset Backed Obligations $ - $ $ $ Corporate Non-Convertible Bonds - - Municipal Bonds - - U.S. Government & Agency Obligations - Total Assets $ - $ $ $ See Notes to Financial Statements. 5 SEMPER SHORT DURATION FUND SCHEDULE OF INVESTMENTS MAY 31, 2013 The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. U.S. Government & Agency Obligations Asset Backed Obligations Balance as of 11/30/12 $ $ - Accrued Accretion / (Amortization) Realized Gain / (Loss) - - Change in Unrealized Appreciation / (Depreciation) 24 Purchases Sales - - Paydowns / Calls - Transfers In / (Out) - - Balance as of 05/31/13 $ $ Net change in unrealized appreciation (depreciation) from investments held as of 05/31/13 ** $ 24 $ ** The change in unrealized appreciation (depreciation) is included in net change in unrealized appreciation of investments in the accompanying Statement of Operations. There were no transfers between Level 1 and Level 2 for the period ended May 31, 2013. The Fund utilizes the end of period methodology when determining transfers in or out of the Level 3 category. Significant unobservable valuation inputs for material Level 3 investments as of May 31, 2013, are as follows: Investments in Securities Fair Value at 05/31/13 Valuation Technique(s) Unobservable Input Input Values AAsset Backed Obligations Original Cost MarketPrice Fluctuation of reference floating rate benchmark and comparable average life treasuries New issue settled 5/24/13.Market price of reference floating rate benchmark (1 month LIBOR) unchanged from new issue date through month end); 5 year treasury note ½ point lower from new issue date to 5/31/13. MMortgage Securities Original Cost Market Price Fluctuation of comparable securities andaverage life treasuries New issue settled 5/31/13. Market prices of similar securities essentially unchanged from purchase trade date to 5/31/13.Marketprice of reference3 year treasury 3/8 point lower from purchase trade date to 5/31/13. PORTFOLIO HOLDINGS % of Total Investments Asset Backed Obligations % Corporate Non-Convertible Bonds % Municipal Bonds % U.S. Government & Agency Obligations % % See Notes to Financial Statements. 6 SEMPER SHORT DURATION FUND STATEMENT OF ASSETS AND LIABILITIES MAY 31, 2013 ASSETS Total investments, at value (Cost $38,647,370) $ Cash Receivables: Fund shares sold Interest From investment adviser Prepaid expenses Total Assets LIABILITIES Accrued Liabilities: Trustees’ fees and expenses 9 Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income 68 Accumulated net realized gain Net unrealized depreciation ) NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) Investor Shares Institutional Shares NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE Investor Shares (based on net assets of $1,118,694) $ Institutional Shares (based on net assets of $37,789,190) $ See Notes to Financial Statements. 7 SEMPER SHORT DURATION FUND STATEMENT OF OPERATIONS SIX MONTHS ENDED MAY 31, 2013 INVESTMENT INCOME Interest income $ Total Investment Income EXPENSES Investment adviser fees Fund services fees Transfer agent fees: Investor Shares Institutional Shares Distribution fees: Investor Shares Custodian fees Registration fees: Investor Shares Institutional Shares Professional fees Trustees' fees and expenses Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED LOSS ) INCREASE IN NET ASSETS FROM OPERATIONS $ See Notes to Financial Statements. 8 SEMPER SHORT DURATION FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended May 31, 2013 For the Year Ended November 30, 2012 OPERATIONS Net investment income $ $ Net realized gain Net change in unrealized appreciation (depreciation) ) Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income: Investor Shares ) ) Institutional Shares ) ) Net realized gain: Investor Shares ) ) Institutional Shares ) ) Total Distributions to Shareholders ) ) CAPITAL SHARE TRANSACTIONS Sale of shares: Investor Shares Institutional Shares Reinvestment of distributions: Investor Shares Institutional Shares Redemption of shares: Investor Shares ) ) Institutional Shares ) ) Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares: Investor Shares Institutional Shares Reinvestment of distributions: Investor Shares Institutional Shares Redemption of shares: Investor Shares ) ) Institutional Shares ) ) Increase in Shares (a) Undistributed net investment income. $ 68 $ See Notes to Financial Statements. 9 SEMPER SHORT DURATION FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended May 31, 2013 For the Year Ended November 30, 2012 December 23, 2010 (a) through November 30, 2011 INVESTOR SHARES NET ASSET VALUE, Beginning of Period $ $ $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) ) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) ) Net realized gain ) ) — Total Distributions to Shareholders ) ) ) NET ASSET VALUE, End of Period $ $ $ TOTAL RETURN )% (c) % %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income % (d) % %(d) Net expense % (d) % %(d) Gross expense(e) % (d) % %(d) PORTFOLIO TURNOVER RATE 34 % (c) 78 % 87 %(c) INSTITUTIONAL SHARES NET ASSET VALUE, Beginning of Period $ $ $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) ) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) ) ) Net realized gain ) ) — Total Distributions to Shareholders ) ) ) NET ASSET VALUE, End of Period $ $ $ TOTAL RETURN % (c) % %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income % (d) % %(d) Net expense % (d) % %(d) Gross expense(e) % (d) % %(d) PORTFOLIO TURNOVER RATE 34 % (c) 78 % 87 %(c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 10 SEMPER SHORT DURATION FUND NOTES TO FINANCIAL STATEMENTS MAY 31, 2013 Note 1. Organization The Semper Short Duration Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund currently offers two classes of shares: Investor Shares and Institutional Shares. The Fund and each class commenced operations on December 23, 2010. The Fund’s investment objective is to provide a high level of current income that is consistent with preservation of capital.Effective June 1, 2013, UCM Short Duration Fund was re-named Semper Short Duration Fund. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted sale or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale at the mean of the last bid and ask prices provided by independent pricing services. Debt securities may be valued at prices supplied by a fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate and maturity. Short-term investments that mature in 60 days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. The Trust’s Valuation Committee, as defined in the Fund’s registration statement, performs certain functions as they relate to the administration and oversight of the Fund’s valuation procedures. Under these procedures, the Valuation Committee convenes on a regular and ad-hoc basis to review such securities and considers a number of factors, including valuation methodologies and significant unobservable inputs, when arriving at fair value. The Valuation Committee may work with an adviser to provide valuation inputs. In determining fair valuations, inputs may include market-based analytics which may consider related or comparable assets or liabilities, recent transactions, market multiples, book values and other relevant investment information. Adviser inputs may include an income-based approach in which the anticipated future cash flows of the investment are discounted in determining fair value. Discounts may also be applied based on the nature or duration of any restrictions on the disposition of the investments. The Valuation Committee performs regular reviews of valuation methodologies, key inputs and assumptions, disposition analysis and market activity. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of May 31, 2013, for the Fund’s investments is included at the end of the Fund’s Schedule of 11 SEMPER SHORT DURATION FUND NOTES TO FINANCIAL STATEMENTS MAY 31, 2013 Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Restricted Securities – The Fund may invest in securities that are subject to legal or contractual restrictions on resale (“restricted securities”). Restricted securities may be resold in transactions that are exempt from registration under the Federal securities laws or if the securities are registered to the public. The sale or other disposition of these securities may involve additional expenses and the prompt sale of these securities at an acceptable price may be difficult. Information regarding restricted securities held by the Fund is included in the Schedule of Investments, if applicable. Distributions to Shareholders – Distributions to shareholders of net investment income, if any, are declared daily and paid monthly. Distributions to shareholders of net capital gains, if any, are declared and paid annually. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all of its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. The Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of May 31, 2013, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. The Fund’s class specific expenses are charged to the operations of that class of shares. Income and expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on the class’ respective net assets to the total net assets of the Fund. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Fees and Expenses Investment Adviser – Semper Capital Management, L.P. (the “Adviser”) is the investment adviser to the Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from the Fund at an annual rate of 0.35% of the Fund’s average daily net assets.Prior to June 1, 2013, the Adviser was known as UCM Partners, L.P. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. The Fund has adopted a Distribution Plan (the “Plan”) for Investor Shares in accordance with Rule 12b-1 of the Act. Under the Plan, the Fund pays the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of Investor Shares. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, the Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain 12 SEMPER SHORT DURATION FUND NOTES TO FINANCIAL STATEMENTS MAY 31, 2013 additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman). The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. Note 4. Expense Reimbursements and Fees Reduced or Waived The Adviser has contractually agreed to reduce a portion of its fee and reimburse certain expenses through March 31, 2014, to limit annual operating expenses to 0.85% and 0.60% of Investor and Institutional Shares, respectively.The expense cap may only be revised with the approval of the Board.Other fund service providers have voluntarily agreed to waive a portion of their fees. These voluntary reductions and waivers may be reduced or eliminated at any time. For the period ended May 31, 2013, fees reduced or waived and expenses reimbursed were as follows: Investment Adviser Fees Waived Investment Adviser Expenses Reimbursed Other Waivers Total Fees Waived and Expenses Reimbursed $ The Fund may pay the Adviser for fees waived and expenses reimbursed pursuant to the expense cap if (1) such payment is made within three years of the fee waiver or expense reimbursement, (2) such payment is approved by the Board and (3) the resulting expenses do not exceed 0.85% and 0.60% of Investor and Institutional Shares, respectively. As of May 31, 2013, the following amounts are subject to recapture by the Adviser: Amount of Fees Waived and/or Expenses Reimbursed Expiration Date to Recoup Fees Waived and/or Expenses Reimbursed Fees Recouped November 30, 2011 $ November 30, 2014 $ - November 30, 2012 November 30, 2015 - May 31, 2013 November 30, 2016 - Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the period ended May 31, 2013, were as follows: Non-U.S. Government Obligations U.S. Government Obligations Purchases Sales Purchases Sales $ Note 6. Federal Income Tax and Investment Transactions As of November 30, 2012, distributable earnings (accumulated loss) on a tax basis were as follows: Undistributed Ordinary Income $ Undistributed Long-Term Gain Capital and Other Losses ) Unrealized Appreciation Other Temporary Differences ) Total $ 13 SEMPER SHORT DURATION FUND NOTES TO FINANCIAL STATEMENTS MAY 31, 2013 The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to paydown transactions. For tax purposes, the prior post October-loss was $7,041 (realized during the period November 1, 2012 through November 30, 2012). This loss was recognized for tax purposes on the first business day of the Fund’s current fiscal year, December 1, 2012. Note 7. Recent Accounting Pronouncements In December 2011, FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” requiring disclosure of both gross and net information related to offsetting and related arrangements enabling users of its financial statements to understand the effect of those arrangements on the entity’s financial position. The objective of this disclosure is to facilitate comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRSs. ASU No. 2011-11 is effective for interim and annual periods beginning on or after January 1, 2013. Management is evaluating any impact ASU No. 2011-11 may have on the Fund’s financial statements. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 14 SEMPER SHORT DURATION FUND ADDITIONAL INFORMATION MAY 31, 2013 Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (877) 828-8210 and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (877) 828-8210 and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and/or service (12b-1) fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from December 1, 2012, through May 31, 2013. Actual Expenses – The first line under each share class of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line under each share class of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense December 1, 2012 May 31, 2013 Period* Ratio* Investor Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % Institutional Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period. 15 SEMPER SHORT DURATION FUND Investor Shares (SEMRX) Institutional Shares (SEMIX) FOR MORE INFORMATION: P.O. Box 588 Portland, ME04112 (877) 828-8210 ADVISER Semper Capital Management, L.P. 52 Vanderbilt Ave., Suite 401 New York, NY10017 www.sempercap.com TRANSFER AGENT Atlantic Fund Services P.O. Box 588 Portland, ME04112 www.atlanticfundservices.com DISTRIBUTOR Foreside Fund Services, LLC Three Canal Plaza, Suite 100 Portland, ME04101 www.foreside.com This report is submitted for the general information of the shareholders of the Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management, and other information. 242-SAR-0513 ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable ITEM 6. INVESTMENTS. (a) Included as part of report to shareholders under Item 1. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Registrant does not accept nominees to the board of trustees from shareholders. ITEM 11. CONTROLS AND PROCEDURES (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1)Not applicable. (a)(2) Certifications pursuant to Rule 30a-2(a) of the Act, and Section 302 of the Sarbanes-Oxley Act of 2002. (Exhibits filed herewith) (a)(3)Not applicable. (b)Certifications pursuant to Rule 30a-2(b) of the Act, and Section 906 of the Sarbanes-Oxley Act of 2002. (Exhibit filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegistrantForum Funds By /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date July 18, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer DateJuly 18, 2013 By /s/ Karen Shaw Karen Shaw, Principal Financial Officer DateJuly 18, 2013
